DETAILED ACTION
Status of Claims
Claims 1 and 3-5 are currently pending and have been examined.
This action is made FINAL.

Response to Arguments
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
The Examiner would like to point out that Huang ‘935 is merely being used to teach a known shape of edges, or notches (422), being straight and flat on both sides of a connecting apparatus as part of a connection between the connecting apparatus and a faucet handle and that Olkoski et al. is also merely being used to teach a known shape of driving legs (55) being half-cylindrical, disposed on a stationary portion (57) having a flat and straight edge as part of a connection to rotationally drive a knob. The teachings of Huang ‘935 and Olkoski et al. are pertinent to the disclosure of the Huang ‘935 and the combination thereof would reasonably occur to one of ordinary skill in the art since both references disclose a connection between two parts, one of which is being rotationally driven by the other.
One of ordinary skill in the art would have been motivated to modify the shape of the edges of Huang ‘767 to be straight and flat, a known feature and shape on a connecting apparatus to help with the positioning of the connecting apparatus within a faucet handle, as taught by Huang ‘935 and to modify the shape of the driving legs of Huang ‘767 to be half-cylindrical, also a known feature and shape to drive a connection between two parts, as taught by Olkoski et al, as such modifications involve only routine skill in the art.
.
The Examiner would also like to point out that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 8,266,767 B1), hereinafter Huang ‘767, in view of and Huang (US 7,231,935 B2), hereinafter Huang ‘935, and Olkoski et al. (US 4,993,280).
With respect to Claim 1, Huang ‘767 (Figs. 1-5; amended Fig. 2 on Page 5) discloses a connecting apparatus for a faucet handle having a connecting unit (30) configured to connect different types of faucet handles to a faucet (wherein the connecting unit is capable of connecting different types of faucet handles to a faucet), said connecting unit (30) comprising a connecting base (31), two engaging blocks (32), and two connecting members (314);
wherein the connecting base (31) comprises an install hole (311) axially penetrating through a central portion thereof, and two screw holes (313) respectively penetrate through a front side and a rear side of the connecting base (31) to communicate with the install hole (311); two cylindrical driving legs (312) protrude from a top surface (T) of the connecting base (31) respectively adjacent to two lateral sides (L1, L2) of the install hole (311), and each of two lateral sides (L1, L2) of the connecting base has a reverse T -shaped cutting edge (C) (when viewed from the lateral sides (L1, L2)) and the two reverse T-shaped cutting edges (C) are 
wherein each of the engaging blocks (32) has a first edge (323), a second edge (322) and a connecting hole (321); the second edge (322) comprises a stepped surface (3221, see Col. 3, lines 27-31) and the connecting hole (321) is configured to penetrate through the first edge (323) and the second edge (322); the two engaging blocks (32) are positioned into the install hole (311) to enable the two second edges (322) to be arranged face to face, and each of the two connecting members (314) is configured to pass through the screw hole (313) and the connecting hole (321) on the same side to secure the engaging block (32) inside the install hole (311); and through screwing the connecting members (314) clockwise or counterclockwise, the two connecting members (314) are configured to respectively drive the two engaging blocks to move toward or away from each other (see Col. 2, line 65 to Col. 3, line 2), wherein each of the cylindrical driving legs (312) extends from an upper portion of each of the reverse T-shaped cutting edges (C) toward the install hole (311) of the connecting unit (30).
Huang ‘767 fails to disclose that the two reverse T -shaped cutting edges are straight and flat.
However, Huang ‘935 (Fig. 1) discloses a connecting apparatus having a base (42) with straight and flat cutting edges (422) formed on opposite sides of the base (42) for engaging and positioning within a handle (40).
Further, Applicant is reminded that it has been held that modifying the shapes of a prior art device (i.e. reverse T-shaped cutting edges of the connecting base of the connecting unit) involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, it would have been an obvious matter of design choice to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the reverse T-shaped cutting edges of the connecting base of the connecting unit of Huang ‘767 to be straight and flat as taught by Huang ‘935, as such a modification involves only routine skill in the art.
Further, there is no criticality with respect to the reverse T-shaped cutting edges being straight and flat as being claimed. Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the reverse T-shaped cutting edges of the connecting base of the connecting unit of Huang ‘767 to be straight and flat since the Applicant has not disclosed that the straight and flat reverse T-shaped cutting 

    PNG
    media_image1.png
    985
    731
    media_image1.png
    Greyscale


However, Olkoski et al. (Fig. 1) teaches a half-cylindrical rotary shaft (55) as a driving leg on a stationary portion (57) having a straight and flat edge for rotationally driving the knob.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the half-cylindrical rotary shaft of Olkoski et al. for the driving leg of Huang ‘767. 
Thus, the simple substitution of one known element driving leg for another producing a predictable result renders Claim 1 obvious.
Further, Applicant is reminded that it has been held that modifying the shapes of a prior art device (i.e. driving legs of the connecting base of the connecting unit) involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the shape of the driving legs of the connecting base of the connecting unit of Huang ‘767 to be half-cylindrical, as such a modification involves only routine skill in the art.
Further, there is no criticality with respect to the shape of the driving legs as being claimed. Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the shape of the driving legs of Huang ‘767 to be half-cylindrical since the Applicant has not disclosed that the half-cylindrical shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a full cylindrical driving leg.
With respect to Claim 3, Huang ‘767 in view of Huang ‘935 and Olkoski discloses the limitations set forth in Claim 1 and Huang ‘767 (amended Fig. 2 on Page 5) further discloses that the connecting member (314) is a stepped rod (316, 317) and a largest-diameter section (317) of the connecting member (314) has an outer threaded section. See Col. 2, lines 28-32.
With respect to Claim 4, Huang ‘767 in view of Huang ‘935 and Olkoski discloses the limitations set forth in Claim 1 and Huang ‘767 (amended Fig. 2 on Page 5) further discloses that the connecting unit (30) is configured to connect a first handle having a shell, and a first lever is installed on a top end thereof; and a first upper housing formed inside the first handle at an upper portion thereof comprises two first driving holes, wherein the connecting unit (30) is capable of 
With respect to Claim 5, Huang ‘767 in view of Huang ‘935 and Olkoski discloses the limitations set forth in Claim 1 and Huang ‘767 (amended Fig. 2 on Page 5) further discloses that the connecting unit (30) is configured to connect a second handle that has a cover and a second lever which are configured to be engaged and secured together through a screw or a fastener; an upper portion of the cover comprises a neck which has a diameter gradually smaller from bottom to top, and a second upper housing is formed inside the neck portion; the second upper housing has two second driving holes therein, and the second upper housing is smaller than the first upper housing of the handle, wherein the connecting unit (30) is capable of connecting different types of faucet handles with different shapes, sizes, and configurations to a faucet.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678